 


109 HR 302 IH: Filipino Veterans Equity Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 302 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Cunningham (for himself, Mr. Filner, Mr. Issa, Mr. Emanuel, Mr. Shimkus, Mr. Honda, Mr. Weller, Mr. Menendez, Ms. Norton, Ms. Millender-McDonald, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to deem certain service in the organized military forces of the Government of the Commonwealth of the Philippines and the Philippine Scouts to have been active service for purposes of benefits under programs administered by the Secretary of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Filipino Veterans Equity Act of 2005. 
2.Certain service in the organized military forces of the Philippines and the Philippine Scouts deemed to be active service 
(a)In generalSection 107 of title 38, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking not after Army of the United States, shall; and 
(B)by striking , except benefits under— and all that follows in that subsection and inserting a period; 
(2)in subsection (b)— 
(A)by striking not after Armed Forces Voluntary Recruitment Act of 1945 shall; and 
(B)by striking except— and all that follows in that subsection and inserting a period; and 
(3)by striking subsections (c) and (d). 
(b)Conforming amendments 
(1)The heading of such section is amended to read as follows: 
 
107.Certain service deemed to be active service: service in organized military forces of the Philippines and in the Philippine Scouts. 
(2)The item relating to such section in the table of sections at the beginning of chapter 1 of such title is amended to read as follows: 
 
 
107. Certain service deemed to be active service: service in organized military forces of the Philippines and in the Philippine Scouts. 
3.Effective date 
(a)In generalThe amendments made by this Act shall take effect on January 1, 2005. 
(b)ApplicabilityNo benefits shall accrue to any person for any period before the effective date of this Act by reason of the amendments made by this Act. 
 
